Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0215128) (“Zhang”) in view of Kini et al. (US 2020/0059327) (“Kini”).
For claims 1 and 13; Zhang discloses:  terminal comprising: circuitry, which, in operation, generates, based on a first parameter included in each of a plurality of downlink control signals (paragraph 81-82, 86:  counter DAI and total DAI…indicate the number of CBGs…UE receives data transmitted by a network device on the plurality of carriers and a plurality of time units, and downlink assignment indices used for configuring feedback information transmitted by the network device on one or more carriers and a plurality of time units), the first parameter indicating a cumulative count of code block groups configuring each of a plurality of transport blocks assigned by the plurality of downlink control signals (paragraph 81-82, 86:  counter DAI and total DAI…indicate the number of CBGs…UE receives data transmitted by a network device on the plurality of carriers and a plurality of time units, and downlink assignment indices used for configuring feedback information transmitted by the network device on one or more carriers and a plurality of time units), a response signal for each of the code block groups (paragraph 82:  by grouping and reordering carriers and independently defining and using a counter DAI and a total DAI in each group, HARQ-ACK feedback based on CBGs may be supported); and a transmitter, which, in operation, collectively transmits the response signals for each of the code block groups (paragraph 88:  UE transmits feedback information to which the groups correspond to the network device after cascading the feedback information); wherein each of the plurality of downlink control signals includes the first parameter and a second parameter indicating a setting value of a total number of the code block groups assigned by the plurality of downlink control signals (paragraph 157:  carriers with a difference between the numbers of CBGs thereof not exceeding n may be assigned into a group, and a value of n may be flexibly adjusted, which is usually expected to be a relatively small value. For carriers in the same group, only if a difference between the numbers of CBGs is not large, reserving HARQ-ACK bits according to the maximum number of CBGs will not result in heavy waste, thereby being advantageous to saving overhead of HARQ-ACK feedback).
Zhang does not expressly disclose, but Kini from similar fields of endeavor teaches:  the setting value indicated by in-the second parameter is a value larger than a number of the code block groups assigned to the terminal (paragraph 181:  Utilizing a DAI type field lends itself to the scenario where each TB has the same multi-bit HARQ feedback size (which may be based on the maximum number of configured CBGs across all PDSCHs as described above)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the HARQ-ACK feedback as described by Kini in the feedback system as described by Zhang.  The motivation is to allow for different number of CBGs in a bundling window.
For claim 16 and 17; Zhang discloses the subject matter in claim xx as described above in the office action.
Zhang does not expressly disclose, but Kini from similar fields of endeavor teaches:  wherein the setting value is larger than a maximum value of the cumulative count of the code block groups (paragraph 181:  Utilizing a DAI type field lends itself to the scenario where each TB has the same multi-bit HARQ feedback size (which may be based on the maximum number of configured CBGs across all PDSCHs as described above)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the HARQ-ACK feedback as described by Kini in the feedback system as described by Zhang.  The motivation is to allow for different number of CBGs in a bundling window.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2018/0159665); Yang discloses DAI signaling in a HARQ-ACK scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466